DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (Hao, EP 3809326) in view of Mackey et al. (Mackey, US 2019/0113670).
Re claim 1: As shown in Fig. 17, Hao discloses an image capturing apparatus 400, comprising:
a light source module (backlight system) having a first surface and a second surface opposite to each other along a thickness direction;

a light-transmitting cover plate 401 having a first surface and a second surface opposite to each other along the thickness direction, wherein the first surface of the light-transmitting cover plate 401 is configured to contact with an object to be captured, and the second surface of the light-transmitting cover plate is configured to face the first surface of the LCD module; and
a sensor module PD configured to collect the incident light reflected by the light-transmitting cover plate 401.
Hao does not disclose a scattering layer for scattering an incident light.
As shown in Fig. 2, Mackey discloses an image apparatus comprising:
a light-transmitting cover plate 208 having a first surface 226 and a second surface opposite to each other along the thickness direction, wherein the first surface 226 of the light-transmitting cover plate 208 is configured to contact with an object 210 to be captured, and the second surface of the light-transmitting cover plate is configured to face the first surface of the sensor substrate 201; and
a sensor module 212 (comprising detector pixels 212) configured to collect the incident light reflected by the light-transmitting cover plate 208 (paragraphs 38-40),
wherein the sensor substrate 201 comprises a scattering layer 204 for scattering an incident light (paragraph 41).
Thus, as taught by Mackey, it would have been obvious to one having skill in the art at the time the invention was made to provide a scattering layer to the LCD module for scattering an incident light to the sensor module in order to obtain an image of the input object (paragraph 8).

Re claim 5: The image capturing apparatus according to claim 1, wherein the sensor module PD is integrated onto the LCD module as shown in Fig. 17 of Hao.
Re claim 6: The image capturing apparatus according to claim 5:
As shown in Fig. 17 of Hao, the LCD module comprises an upper polarizer 402, a color filter 404, an upper light-transmitting plate 403 (first substrate), a liquid crystal layer 405, a lower light-transmitting plate 407 (second substrate) and a lower polarizer 408 disposed sequentially along a first direction, where the first direction is from the first surface to the second surface of the LCD module; and
the sensor module PD is integrated onto the upper light-transmitting plate 403 (or the lower light-transmitting plate).
Re claim 7: The image capturing apparatus according to claim 1, wherein the sensor module PD is disposed between the light-transmitting cover plate 401 and the LCD module as shown in Fig. 17 of Hao.
Re claim 8: The image capturing apparatus according to claim 1:
Mackey does not disclose that the sensor module is disposed between the LCD module and the light source module. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose the sensor module between the LCD module and the light source module, since it has been held that rearranging parts of an invention to satisfy an intended application involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (Hao, EP 3809326) in view of Mackey et al. (Mackey, US 2019/0113670) as applied to claim 1 above, and further in view of Nieuwkerk et al. (Nieuwkerk, WO 2007/039863).
Re claim 2: The image capturing apparatus according to claim 1:

Mackey does not disclose that the scattering layer is made of polymer network liquid crystal material.
As shown in Figs. 2 and 6, Nieuwkerk discloses a scattering layer 102 preferably comprising polymed dispersed liquid crystal (PDLC) or polymer network liquid crystal (PNLC) in which the orientation of the liquid crystals can be modified by applying an appropriate voltage (page 12, lines 9-16).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to make the scattering layer of polymer network liquid crystal in order to modulate the orientation of the liquid crystals by applying an appropriate voltage.
Re claim 3: The image capturing apparatus according to claim 2: 
Nieuwkerk discloses that the first voltage is determined depending on a thickness of the scattering layer (page 2, lines 11-15).
Claims 1, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Prior Art (APA, Fig. 1) in view of Mackey et al. (Mackey, US 2019/0113670).
Re claim 1: As shown in Fig. 1, APA discloses an image capturing apparatus 1, comprising:
a light source module 12 having a first surface and a second surface opposite to each other along a thickness direction;
an LCD module 11 having a first surface and a second surface opposite to each other along the thickness direction, wherein the second surface of the LCD module faces the first surface of the light source module 12;

a sensor module 15 configured to collect the incident light reflected by the light-transmitting cover plate 10.
Hao does not disclose a scattering layer for scattering an incident light.
As shown in Fig. 2, Mackey discloses an image apparatus comprising:
a light-transmitting cover plate 208 having a first surface 226 and a second surface opposite to each other along the thickness direction, wherein the first surface 226 of the light-transmitting cover plate 208 is configured to contact with an object 210 to be captured, and the second surface of the light-transmitting cover plate is configured to face the first surface of the sensor substrate 201; and
a sensor module 212 (comprising detector pixels 212) configured to collect the incident light reflected by the light-transmitting cover plate 208 (paragraphs 38-40),
wherein the sensor substrate 201 comprises a scattering layer 204 for scattering an incident light (paragraph 41).
Thus, as taught by Mackey, it would have been obvious to one having skill in the art at the time the invention was made to provide a scattering layer to the LCD module for scattering an incident light to the sensor module in order to obtain an image of the input object (paragraph 8).
Re claim 4: The image capturing apparatus according to claim 1, wherein, as shown in Fig. 1 of APA, the LCD module 11 further comprises an upper polarizer 110, a color filter 111, an upper light-transmitting plate 112, a liquid crystal layer 113, a lower light-transmitting plate 114 and a lower polarizer 115 disposed sequentially along a first direction, where the first direction is from the first surface to the second surface of the LCD module 11.

APA as modified in view of Mackey does not disclose that the scattering layer is disposed between the lower polarizer and the lower light-transmitting plate. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose the scattering layer between the lower polarizer and the lower light-transmitting plate, since it has been held that rearranging parts of an invention to satisfy an intended application involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 13: The image capturing apparatus according to claim 1, wherein, as shown in Fig. 1 of APA, an air gap 13 is formed between the LCD module 11 and the light source module 12.
Allowable Subject Matter
Claims 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
December 4, 2021